                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION


 IN THE MATTER OF:                            )
 Larry Frye                                   )     CASE NO. 18-80873-CRJ-13
                                              )
 SSN: XXX-XX-2381                             )     CHAPTER 13
                                              )
                                              )
                     DEBTOR                   )

            ORDER APPROVING TRUSTEE’S MOTION TO MODIFY PLAN

         This case came before the Court on the Trustee’s Motion to Modify the confirmed Plan to
 increase Plan payments to $970 monthly beginning November 2019, for the remaining term of
 the Plan to pay the post petition mortgage arrearage claim in the amount of $10,767.70 filed by
 U.S. Bank N.A., through the Plan.

        Notice and opportunity to respond to the Trustee’s Motion having been given, and no
 response having been filed by the Debtor, and it appearing that there is cause to grant the
 Trustee’s Motion, it is hereby

         ORDERED that the Debtor’s Chapter 13 Plan payments are to increase to $970 monthly
 beginning November 2019, for the remaining term of the Plan. Fixed payments to secured
 creditors will be adjusted accordingly, and the Plan will pay allowed claims in full.


 Dated this the 26th day of November, 2019.

                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge




Case 18-80873-CRJ13       Doc 89    Filed 11/26/19 Entered 11/26/19 13:40:14           Desc Main
                                   Document     Page 1 of 1
